          Case 1:19-cr-00725-JPO Document 77 Filed 01/21/20 Page 1 of 2



                                    The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                                      1776 Broadway
                                                                     Suite 2000
Stephanie Schuman                                                    New York NY 10019
(Of Counsel)                                                         Tel 212.219.3572
                                                                     Fax 212.219.8456
                                                                     josephbondy@mac.com

                                             January 21, 2020

Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        We write to correct the record of the Parties’ correspondences this evening regarding the
issue of when Mr. Parnas’s iPhone 11 was first extracted.

     • At 5:39pm, Defense Counsel contacted the Government to confirm that our proposed
       request for the Court to order the Government to disclose when it had first cracked Mr.
       Parnas’s iPhone did not breach the protective order between the parties.

     • The Defense had made this request regarding the date of extraction in
       writing on January 1, 2, 4, 6, 10, 13, 2020, and by phone on a number of
       other occasions. Notwithstanding these multiple requests, the Government
       consistently refused to answer.

     • At 5:45, after speaking with AUSAs Donaleski and Roos by phone, per their request, we
       e-mailed them the parts of our letter that were potentially at issue.

     • At 6:15pm, AUSAs Zolkind and Roos returned our call, indicating they had no objection
       to the letter, and would be filing a discovery update letter addressing this issue in part.
       The call ended at 6:23pm.

     • At 6:19pm, while on the phone with AUSAs Zolkind and Roos, AUSA Donaleski filed the
       Government’s discovery update letter by ECF, including a self-serving footnote regarding


                                           Page 1 of 2
          Case 1:19-cr-00725-JPO Document 77 Filed 01/21/20 Page 2 of 2



       the production of Mr. Parnas’ iPhone 11. In its letter, the Government still failed to
       identify with specificity when the phone had first been extracted.

     • At 6:41 pm, we filed the letter we had been discussing with the Government.

     • At 8:23pm, AUSA Donaleski filed another letter with the Court, complaining about our
       filing, and for the first time informing that the iPhone had been extracted on
       December 3, 2019.

       The Government could easily have answered our question on any one of the multiple
occasions it was asked, rather than repeatedly refusing to do so until notified that we would be
requesting the Court to order their response.

        No matter AUSA Donaleski’s protestations, the iPhone 11 records could have been
produced to the defense as of December 3, 2019, on the same generic memory stick that it
ultimately provided to us on December 31, 2019. The paper records seized from Mr. Parnas’s
home on October 9, 2019, which were far smaller in size, could have been provided shortly after
their seizure.

       Unfortunately, the Government’s complaint about the timing of the production of a 1TB
hard drive is appears to be nothing more than a subterfuge, as was the tactic of causing our
request to be delayed until after it had made its filing.


                                                     Respectfully submitted,


                                                     _______/S/______
                                                     Joseph A. Bondy
                                                     Counsel to Lev Parnas


c:     All Counsel




                                            Page 2 of 2
